Citation Nr: 0703197	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for dermatographia, 
claimed as a skin disorder of the entire body, to include as 
secondary to Agent Orange exposure.

2. Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.  Service personnel records in the veteran's claims file 
verify his status as a combat veteran, specifically his 
receipt of the Combat Action Ribbon.  See 38 U.S.C.A. § 
1154(b) (West 2002).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
veteran's claims file was returned to his local RO in 
Baltimore, MD. 

In July 2004, the veteran filed a notice of disagreement 
(NOD) with the denial of service connection for the claimed 
PTSD and skin disabilities.  The RO issued a statement of the 
case (SOC) in October 2004, which reflected the RO's 
continued denial of the claim for service connection for 
dermatographia.  In an October 2004 rating decision, the RO 
granted entitlement to service connection for PTSD and 
assigned a 50 percent rating, effective October 22, 2003.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) as well as a NOD in 
December 2004.

In February 2006, a hearing before the undersigned acting 
Veterans Law Judge was held in Washington, D.C.  A transcript 
of this hearing is of record.  In May 2006, the Board 
remanded the claims for additional development.  After 
completing the requested actions, the RO issued a SOC as well 
as a supplemental SOC (SSOC) in November 2006.  Thereafter, 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2006.  The 
case was then returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was stationed in the Republic of Vietnam 
during active service.

2.  Dermatographia of unspecified etiology is first shown 
many years after the veteran's separation from service, and 
is not shown to be related to events, disease, or injury 
during military service.

3.  The veteran's service-connected PTSD is manifested by 
nightmares, flashbacks, intrusive thoughts, depression, 
anxiety, irritability, social isolation, depressed mood, 
insomnia, and hypervigilance, which equates to occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  Dermatographia was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 1154(b), 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (2006).

2.  The schedular criteria for an initial rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
given to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in February and March 2004 from VA issued by the RO, as well 
as an additional May 2006 letter issued by the Appeals 
Management Center (AMC) met the four notice requirements 
specified in Pelegrini.  Therefore, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA provided notice to the veteran after the RO adjudicated 
his service connection and increased rating claims.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice was harmless error.  The content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thereafter, 
the veteran's claims were readjudicated in the November 2006 
SOC and SSOC issued by the RO.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, the 
Board finds no defect in notice that results in any prejudice 
to the veteran.  Moreover, the veteran has not shown or 
alleged any prejudice in the content of the notice concerning 
these issues.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The letters identified above notified the veteran of the 
elements of existence of a disability and connection between 
his military service and that disability.  Further, the AMC 
notified the veteran of additional information concerning 
disability ratings and effective dates in the May 2006 
letter.  The Board notes that any error in the timing or form 
of the latter notice is harmless.  Id.  As the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection and an increased 
evaluation, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

As for VA's duty to assist a veteran, the veteran's service 
medical records, private treatment records, and VA treatment 
records have been obtained and associated with the claims 
file.  In this case, there is no indication that relevant 
(i.e., pertaining to treatment for the claimed disabilities) 
records exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA medical 
examinations were obtained to evaluate the veteran's claimed 
disabilities in February 2004, March 2004, September 2006, 
and October 2006.

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  38 C.F.R. 
§ 3.159(d) (2006).


Entitlement to Service Connection for Dermatographia

The veteran asserts that he has a skin disability as a result 
of an in-service event, specifically herbicide exposure.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2006); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea); soft-tissue sarcoma; and 
chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e) 
(2006).

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2006).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam during active service.  In this case, 
none of the veteran's diagnosed skin disabilities are 
classified as one of the enumerated diseases associated with 
Agent Orange exposure under 38 C.F.R. § 3.309(e) (2006).  
Consequently, the veteran's claim must be denied on this 
basis.  However, the regulations governing presumptive 
service connection for Agent Orange do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Service medical records do not show that the veteran was 
diagnosed with a chronic skin disability.  A June 1969 
service medical record indicated that the received treatment 
for jock rash.  A February 2004 VA examiner noted that the 
veteran carried a current diagnosis of dermatographia.  VA 
outpatient treatment records dated in May, September, and 
October 2005 showed treatment for tinea versicolor and 
dermatographism.  Additional VA treatment records dated in 
May 2005 and December 2006 noted findings of mild cutaneous 
mastocytosis on biopsy and tinea cruris.  

In a September 2006 VA examination report, the examiner 
listed diagnoses of dermatographia and tinea versicolor.  
After reviewing the veteran's claim file and conducting the 
examination, the examiner further indicated that "to state 
these conditions may or may not be due to military duty would 
be mere speculation".  The Board notes that entitlement to 
service connection may not be granted based on resorting to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006).  

While VA treatment records and examination reports show 
diagnoses and treatment for various skin disabilities, 
competent medical evidence of record does not show that the 
veteran suffers from any current skin disability that is 
etiologically related to disease, injury, or events during 
active service.  Further, the Board notes that statements by 
the veteran contending that his current claimed skin 
condition is the result of active service or incidents during 
service do not constitute competent medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

Unfortunately, even applying the reduced evidentiary burden 
under 38 U.S.C.A. § 1154(b) and assuming that the veteran 
suffered from a chronic skin disability during his combat 
service, competent medical evidence of record does not show 
that the veteran suffers from any current skin disability 
that is etiologically related to disease, injury, or events 
during active service.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002). Consequently, entitlement to service 
connection for dermatographia is also not warranted on a 
direct basis.

Entitlement to Increased Rating for PTSD

In an October 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation, effective from October 22, 2003. The veteran has 
appealed that determination. 

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's residuals of PTSD.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted a distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  For this matter, the 
Board will evaluate the level of impairment due to the 
disability throughout the entire time of the claim as well as 
consider the possibility of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2006).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).

Under 38 C.F.R. § 4.130 (2006), the general rating formula 
for mental disorders to include PTSD (evaluated under 
Diagnostic Code 9411) is as follows:

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The symptoms listed in the Schedule are not intended to 
constitute an exhaustive list, but rather serve as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  When all the evidence is 
assembled, the determination must be made as to whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 50 percent for the veteran's PTSD disability.

Competent medical evidence of record, including VA outpatient 
treatment notes dated from 2004 to 2006 as well as VA 
examination reports dated in March 2004 and October 2006, 
shows treatment for subjective complaints of nightmares, 
flashbacks, intrusive thoughts, depression, anxiety, 
irritability, social isolation, depressed mood, insomnia, 
hypervigilance, and mood swings of depression and anxiety.

The veteran was assigned Global Assessment of Functioning 
Scale (GAF) scores of 50 in the March 2004 VA examination 
report and 48 in the October 2006 VA examination report.  GAF 
scores of 48, 57, and 60 were listed in VA outpatient 
treatment notes dated from 2004 to 2006.  A GAF score of 51-
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed. 1994).

Concerning occupational impairment, the Board acknowledges 
the veteran's contentions that he was forced to quit his job 
due to PTSD symptoms like anger and irritability.  However, 
evidence of record clearly shows that the veteran retired 
from employment on his own accord in 1995.  

As for social impairment, evidence of record indicates that 
the veteran maintains a relationship with his only child and 
a few friends.  Further, evidence of record dated from 2004 
to 2006 showed continued complaints of social isolation as 
well as detachment from others, markedly diminished interests 
in leisure activities, and estrangement from part of his 
extended family.  While the record refers to the veteran's 
difficulty in establishing and maintaining effective work and 
social relationships, competent medical evidence of record 
does not show that he has an inability to establish and 
maintain effective relationships.

Based on the consideration of the competent medical evidence 
of record, the Board finds that the veteran's PTSD disability 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for a 50 percent rating under the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  See 38 C.F.R. § 
4.7 (2006).  

Evidence of record does not show that the veteran's service-
connected PTSD causes social and occupational impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In fact, VA 
examination reports dated in March 2004 and October 2006 
showed that the veteran exhibited normal thought processes, 
full orientation, normal speech, appropriate behavior, good 
hygiene, and no memory loss or impaired impulse control.  
Further, objective medical findings of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene are not shown in the 
competent medical evidence of record.  

Consequently, the veteran's claim for entitlement to an 
evaluation in excess of 50 percent for PTSD during this time 
period must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Further, evidence of record does not 
support assigning any additional percentage disability 
ratings (a "staged" rating) during the time period in 
question.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R § 3.321(b)(1) (2006).  


In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for the veteran's service-
connected PTSD.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been demonstrated.  In 
addition, it has not been shown that the service-connected 
PTSD disability has required frequent periods of 
hospitalization or produce marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for the veteran's PTSD disability is 
not warranted.


ORDER

Entitlement to service connection for dermatographia is 
denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


